
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.13.5


AMENDMENT TO THE
WASHINGTON MUTUAL, INC.
CASH BALANCE PENSION PLAN


        THIS AMENDMENT is made to the Washington Mutual, Inc. Cash Balance
Pension Plan (the "Plan") by Washington Mutual, Inc. (the "Company") on this
19th day of February 2002.

RECITALS:

        WHEREAS, the Company maintains the Plan for the benefit of its eligible
employees; and

        WHEREAS, the Company has agreed to acquire certain assets from HomeSide
Lending, Inc. ("HomeSide"); and

        WHEREAS, the Company has agreed to provide the former employees of
HomeSide who continue employment with the Company upon the termination of the
lease period with certain credits for eligibility, vesting and benefit service;
and

        WHEREAS, the Company desires to amend the Plan to provide for such
credits; and

        WHEREAS, the Company may amend the Plan at any time pursuant to
Section 12.1;

        NOW, THEREFORE, effective March 1, 2002, the Plan is hereby amended as
follows:

        1.    Section 2.37(a) is amended by the addition of a new
paragraph (28), to read as set forth below:

(28)    Effective July 1, 2002, Employees who were employed by HomeSide
Lending, Inc. as of June 30, 2002 and who are employed by the Company on July 1,
2002 shall, after June 30, 2002, be credited with Service for service performed
with HomeSide Lending, Inc. or its affiliates and subsidiaries, provided that
such Employees shall only be credited with such service to the extent that it
does not exceed the lesser of their actual service with HomeSide Lending, Inc.
and four months.

        2.    Section 2.37 is amended by the addition of a new subsection
(c)(iii) to read as set forth below:

(iii)    After June 30, 2002, Employees who are credited with Service pursuant
to Section 2.37(a)(28) shall have their service with HomeSide Lending, Inc. and
its affiliates credited as Years of Benefit Service for purposes of this Plan,
provided that such Employees shall only be credited with such service to the
extent that it does not exceed the lesser of their actual service with HomeSide
Lending, Inc. and four months.

1

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT TO THE WASHINGTON MUTUAL, INC. CASH BALANCE PENSION PLAN
